UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21504 Advent/Claymore Enhanced Growth & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White, Treasurer 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 482-1600 Date of fiscal year end:October 31 Date of reporting period:October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/lcm your bridge to the LATEST, most up-to-date INFORMATION about the Advent/Claymore Enhanced Growth & Income Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/lcm, you will find: · Daily, weekly and monthly data on share prices,net asset values, distributions, and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Advent Capital Management and Guggenheim Funds are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund Dear Shareholder | Tracy V. Maitland President and Chief Executive Officer We thank you for your investment in the Advent/Claymore Enhanced Growth & Income Fund (the “Fund”). This report covers the Fund’s performance for the fiscal year ended October 31, 2010. Advent Capital Management, LLC serves as the Fund’s Investment Manager. Based in New York, New York, with additional investment personnel in London, England, Advent is a credit-oriented firm specializing in the management of global convertible, high-yield and equity securities across three lines of business—long-only strategies, hedge funds and closed-end funds. As of September 30, 2010, Advent managed approximately $5.6 billion in assets. Guggenheim Funds Investment Advisors, LLC (“Guggenheim Funds”), formerly known as Claymore Advisors, LLC (“Claymore”), serves as the Adviser to the Fund. The name change, effective September 24, 2010, marks the next phase of business integration following the acquisition of Claymore by Guggenheim Partners, LLC, (“Guggenheim Partners”) announced on October 15, 2009. Guggenheim Funds Distributors, Inc., an affiliate of Guggenheim Funds, offers an extensive product line of closed-end funds (CEFs), exchange-traded funds (ETFs) and unit investment trusts (UITs). Guggenheim Partners is a global diversified financial services firm with more than $100 billion in assets under supervision. The Fund’s primary investment objective is to seek current income and current gains from trading securities, with a secondary objective of long-term capital appreciation. Under normal market conditions, the Fund invests at least 70% of its managed assets in a diversified portfolio of equity securities and convertible securities of U.S. and non-U.S. issuers and up to 30% of assets in non-convertible high yield securities. Additionally, the Fund intends to engage in a strategy of writing (selling) covered call options on at least 50% of the securities held in the portfolio of the Fund thus generating option writing premiums. Advent seeks international investment opportunities in each asset class, with an emphasis on large multinational companies. Appreciation potential is provided by investments in convertibles and common stock, while the allocation to high-yield securities is primarily a source of income. The balance between convertible securities, equities and high-yield securities and the degree to which the Fund engages in a covered call strategy will vary from time to time based on security valuations, interest rates, equity market volatility and other economic and market factors. This ability to move among the three asset classes is quite beneficial to the Fund’s ability to balance return and risk. An important new strategy for the Fund is the use of leverage (borrowing), which is being utilized to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential for common shareholders than could be achieved from an unlevered portfolio. Although the use of financial leverage by the Fund may create an opportunity for increased return for common shareholders, it also results in additional risks and can magnify the effect of any losses. There is no assurance that a financial leverage strategy will be successful. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ending October 31, 2010, the Fund generated a total return based on market price of 19.37% and a return of 13.14% based on NAV. As of October 31, 2010, the Fund’s market price of $11.38 represented a discount of 6.03% to NAV of $12.11. As of October 31, 2009, the Fund’s market price of $10.48 repre- Annual Report l October 31, 2010 l 3 LCM l Advent/Claymore Enhanced Growth & Income Fund l Dear Shareholder continued sented a discount of 10.58% to NAV of $11.72. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund paid quarterly dividends of $0.264 in November 2009 and in February, May and August 2010. The most recent dividend represents an annualized distribution rate of 9.28% based on the Fund’s closing market price of $11.38 on October 31, 2010. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 32 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. The DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. The Fund is managed by a team of experienced and seasoned professionals led by myself in my capacity as Chief Investment Officer (as well as President and Founder) of Advent Capital Management, LLC. We encourage you to read the following Questions & Answers section, which provides more information about the factors that impacted the Fund’s performance. We thank you for your investment in the Fund and we are honored that you have chosen the Advent/Claymore Enhanced Growth & Income Fund as part of your investment portfolio. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/lcm. Tracy V. Maitland President and Chief Executive Officer of the Advent/Claymore Enhanced Growth & Income Fund November 30, 2010 4 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund Questions & Answers | Advent/Claymore Enhanced Growth & Income Fund (the “Fund”) is managed by a team of seasoned professionals at Advent Capital Management, LLC (“Advent” or the “Investment Manager”), led by Tracy V. Maitland, Advent’s President and Chief Investment Officer. In the following interview, the management team discusses the equity, convertible securities and high-yield markets and the performance of the Fund during the 12-month period ended October 31, 2010. 1. Please describe the Fund’s objectives and management strategies. The Fund’s primary investment objective is to provide current income and current gains from trading in securities, with a secondary objective of long-term capital appreciation. Under normal market conditions, the Fund invests at least 70% of its assets in a diversified portfolio of equity securities and convertible securities of U.S. and non-U.S. issuers and up to 30% of its managed assets in non-convertible high yield securities. Additionally, the Fund engages in an option strategy of writing (selling) covered call options on at least 50% of the securities held in the portfolio (but not necessarily on 50% of the total investments), thus generating option writing premiums. Advent seeks international investment opportunities in each asset class, with an emphasis on large multinational companies. Capital appreciation potential is provided by investments in convertibles and common stock, while the allocation to high-yield securities is primarily a source of income. An important new strategy, adopted by the Fund during 2010, is the use of financial leverage (borrowing), which is being utilized to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential for common shareholders than could be achieved from an unlever-aged portfolio. Seeing an opportunity to take advantage of the spread between historically low financing rates and significantly higher yields on income-producing securities such as convertible and high-yield securities, Advent requested and received from the Fund’s Board of Trustees authorization to engage in a leverage strategy. In order to undertake this strategy, the Fund entered into a credit facility with BNP Paribas, a major global bank, to opportunistically introduce leverage in an effort to enhance the total return potential via the Fund’s investment strategies. Initially, the Fund borrowed $50 million, or approximately 23% of its total assets, under this credit facility, with the funding phased in from late December 2009 through February 2010. Although the use of financial leverage by the Fund may create an opportunity for increased return for common shareholders, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, the common shareholders’ return will be greater than if financial leverage had not been used. Conversely, if the income or gains from the securities purchased with the proceeds of financial leverage are less than the cost of the financial leverage, common shareholders’ return will be less than if financial leverage had not been used. There is no assurance that a financial leverage strategy will be successful. 2. Please tell us about the economic and market environment over the last 12 months. The global economic recovery that began in the second half of 2009 appears to be on track, but with growth in most countries at a modest pace and plenty of bumps along the way. Developed economies face lingering problems from the financial and economic crisis of 2008 and 2009, including weak housing markets, credit restraint and households reluctant to spend. Emerging economies generally rebounded more briskly, but now may face concerns that they have grown at a pace that is not sustainable. Despite monetary and fiscal stimulus, the U.S. economy has expanded much more slowly than in past recoveries from sharp recessions. Growth continues to be restrained by the related problems of high unemployment and ongoing weakness in the housing market. While there have been tentative signs of stabilization in the housing market, home sales remain at very low levels by historical standards, and the amount of supply on the market continues to exceed demand. Contributing to the problems in the housing market, the job market has been another drag on the economy. Although the October report on nonfarm payroll employment showed an increase, the unemployment rate remained unchanged at 9.6%. On the positive side, there should be considerable pent-up demand for durable consumer goods and business equipment after several years of spending restraint. With low inflation, ample excess capacity, and a Federal Reserve (“the Fed”) that has indicated a willingness to maintain short-term rates near zero, continued economic growth, albeit at a modest pace, seems likely. Financial markets experienced some dramatic ups and downs during the 12-month period ended October 31, 2010, as might be expected during a time of economic uncertainty. Equities generally moved up from November 2009 through April 2010, as investors seemed to gain confidence in the sustainability of the recovery. In late spring the sovereign debt crisis in Europe and the oil spill in the Gulf of Mexico unnerved equity investors, producing a sharp drop in the U.S. equity market in May that lasted through most of the summer. Markets have demonstrated great sensitivity to data points. As U.S. economic data turned somewhat negative from April through August, investors wanted to reduce risk, which tended to hurt international bonds, especially those in the emerging markets. All of these factors conspired to produce a very difficult period for investors from April through August. Around the end of August 2010, economic data in the U.S. started to look better and the Fed signaled plans for another program of quantitative easing, that is, purchasing Treasury and, potentially, Agency securities in an effort to drive long-term interest rates lower by increasing demand for long-term bonds and raising money supply. Other concerns seemed to fall away, Annual Report l October 31, 2010 l 5 LCM l Advent/Claymore Enhanced Growth & Income Fund l Questions & Answers continued particularly the worries that China would experience slowing growth. Equity markets rallied impressively in September and October. For the 12 months ended October 31, 2010, the S&P 500 Index, which is generally regarded as a good indicator of the broad U.S. stock market, returned 16.52%. The Morgan Stanley Capital International Europe-Australasia-Far East (MSCI EAFE) Index, returned 8.82% for the 12-month period. Emerging markets were generally stronger than developed markets; return of the MSCI Emerging Markets Index was 23.89%. Credit markets strengthened in an environment of very low interest rates, with particularly strong performance from high yield bonds, as investors searched for yield. Return of the Barclays U.S. Aggregate Bond Index (the “Barclays Aggregate”), which measures return of the U.S. bond market as a whole, was 8.01%. Return of the Merrill Lynch High Yield Master II Index, which measures performance of the U.S. high-yield bond market, was 19.23% for the 12 months ended October 31, 2010. Convertible securities, benefitting from strength in both equity and debt markets, delivered excellent returns for the 12-month period ended October 31, 2010: return of the Merrill Lynch All U.S. Convertibles Index was 20.78%, and return of the Merrill Lynch Global 300 Convertibles Index was 13.98%. 3. How did the Fund perform in this environment? For the 12-month period ended October 31, 2010, the Fund generated a total return based on market price of 19.37% and a return of 13.14% based on NAV. As of October 31, 2010, the Fund’s market price of $11.38 represented a discount of 6.03% to NAV of $12.11. As of October 31, 2009, the Fund’s market price of $10.48 represented a discount of 10.58% to NAV of $11.72. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. The majority of the Fund’s return came from its portfolio of investments, augmented by leverage; the income generated by writing options added approximately 50 basis points (one-half of one percentage point) to the Fund’s return. For comparison, the CBOE S&P 500 2% OTM BuyWrite Index (BXY), an index that measures performance of 2% out-of-the-money S&P 500 Index call options, returned 12.20% over the same period. The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. The current discount to NAV provides an opportunity for investors to purchase shares of the Fund below the market value of the securities in the underlying portfolio. The Adviser believes that, over the long term, the progress of the NAV will be reflected in the market price return to shareholders. 4. How was the Fund’s portfolio allocated among asset classes over the last 12 months, and what has this meant for performance? The Fund was designed to be diversified among asset classes but to also have the flexibility to reallocate assets, as appropriate. Investments are allocated globally among stocks, convertible securities and high-yield bonds. At the end of the previous fiscal year, October 31, 2009, 82.1% of the Fund’s total investments were in convertible securities; of this 61.4% was in convertible bonds and 20.7% in convertible preferreds. At that time, 8.6% of the Fund’s total investments were invested in equities and 7.4% in high yield bonds. As of October 31, 2010, the exposure to convertibles as a percentage of total investments was 61.7%, with 43.0% in convertible bonds and 18.7% in convertible preferreds. As of October 31, 2010, 13.8% of the Fund’s total investments were in common stocks, 17.0% in high yield bonds, and 7.5% in other investments including preferred stocks, exchange-traded funds (“ETFs”) and warrants. Seeing a more normalized credit market but still a steep yield curve, with low short term rates and relatively high long term rates, as discussed above, the Fund’s Investment Manager secured a credit line in late 2009. The Fund borrowed $50 million at a very low interest rate and invested in higher yielding investments with longer maturities to take advantage of the steep yield curve. (The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically, the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields.) The timing of the addition of this leverage was excellent, as the money was invested just prior to a major advance in bond prices. Over half of the borrowed money was invested in high yield bonds which subsequently appreciated in value, resulting in a significant increase in percentage of the Fund’s assets allocated to high-yield bonds, which represented 17.0% of the portfolio as of October 31, 2010. In anticipation of a recovering global economy, in the early months of 2010 the equity position was increased and the portfolio’s emphasis was shifted to more economically sensitive sectors such as industrials, financials and consumer discretionary, with a corresponding reduction in more defensive sectors such as health care. The portfolio’s equity orientation hurt performance during the stock market’s weakness in the late spring and early summer, although the Fund’s equity holdings have performed very well in recent months. The strongest equity holdings were generally the economically sensitive names in the industrial, basic materials and consumer discretionary sectors, while some of the more defensive holdings, such as those in the health care sector, lagged. Also quite strong was SJM Holdings Ltd. (0.5% of long-term investments at period end) a Hong Kong company that is 6 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund l Questions & Answers continued the market leader in the rapidly growing casino gaming industry in Macau. The portfolio benefited from owning not only the convertible bonds but also some of the common stock. The Fund’s foreign exposure was not changed significantly. As of October 31, 2010, 22.5% of the portfolio was in securities of companies headquartered outside the U.S.; international investments represented 24.3% of the portfolio as of October 31, 2009. 5. Which investment decisions had the greatest effect on the Fund’s performance? The decision to begin using leverage was an important contributor, and the timing of the implementation of leverage was highly advantageous. The new line of credit became available in January 2010 at a time the high yield market was experiencing a setback. The Investment Manager was able to take advantage of this market correction to invest in high yield bonds, which performed very well through the end of the period. One of the top performing issues was a mandatory convertible preferred stock issued in late 2009 by Citigroup, Inc. (1.6% of long-term investments at period end). The Investment Manager took advantage of this issue from the large money center bank, which is believed to be in the early stages of recovering from financial problems experienced in 2008 and early 2009. Also highly positive was a position in a convertible preferred issue of auto manufacturer Ford Motor Co. (1.0% of long-term investments at period end), which has experienced a strong comeback; performance of this preferred was boosted when the company reinstated the dividend after it was previously suspended. Another important contributor to performance was common stock of computer maker Apple, Inc. (0.9% of long-term investments at period end), which is benefiting from strong demand for the iPhone and iPad. Also strong was a convertible preferred issue of Apache Corp. (2.2% of long-term investments at period end), an independent energy company that floated a convertible preferred issue in order to purchase at favorable prices some assets of BP plc (not held in the portfolio at period end) when that international oil and gas company had to sell assets to raise money after the oil spill in the Gulf of Mexico. Most of the detractors from performance were defensive names, such as Exxon Mobil Corp. (0.3% of long-term investments at period end), the multi-national oil company whose earnings growth slowed in the 2010 environment of flat crude oil prices and stagnating refining margins. Other detractors were Somaxon Pharmaceuticals, Inc. (not held in the portfolio at period end), a specialty pharmaceutical company; and a preferred issue of Dole Food Company, Inc. (not held in the portfolio at period end), a producer and marketer of fresh fruits and vegetables, which suffered from lower banana prices. Other defensive investments that detracted were hedges purchased for protection against market volatility and economic weakness in China; while these hedges did not work out well because the risks did not develop further, strong performance elsewhere in the portfolio more than offset the losses from the hedges. 6. What was the impact of the Fund’s covered call strategy? Early in the period, in the fall of 2009, there was considerable market volatility, and the covered call options written on the Fund’s holdings generated attractive premiums, providing additional income. As the period progressed, market volatility declined and the premiums available for writing calls were less. So, although the strategy was continued as mandated, the risk-reward attractiveness for this strategy was lessened. Therefore, fewer call contracts were written, and they did not provide as much income as this strategy historically has. Going forward, during periods when overall volatility expands, Advent intends to increase the call writing activity accordingly, with the beneficial impact on income accruing to the Fund. The Fund intends to write covered call options on at least 50% of the securities held in the portfolio (but not necessarily on 50% of total investments) and these call options will generally be written 10% to 15% out of the money. As of October 31, 2010, options were written against approximately 58% of the positions in the Fund, but in many cases the calls were written against a relatively small proportion of each position. The Fund’s covered call overlay serves mainly to help meet distribution goals and, to a lesser extent, to help maintain the Fund’s NAV during market setbacks. Option premiums, dividends, interest and capital appreciation are all part of the total return. Most of the covered call writing centers on the Fund’s U.S. equity and convertible investments, because the U.S. has a broad and deep options market, while many international companies that we find attractive lack listed options. What is a covered call? A call is an option (or contract) that gives its holder the right, but not the obligation, to buy shares of the underlying security at a specified price on or before a pre-determined expiration date. After this predetermined date, the option and its corresponding rights expire. A covered call is when the seller of the call option also owns the security on which the call is written. Covered call strategies are generally used as a hedge—to limit losses by obtaining premium income from the sale of calls, while still maintaining some of the upside potential. Annual Report l October 31, 2010 l 7 LCM l Advent/Claymore Enhanced Growth & Income Fund l Questions & Answers continued Although the Fund has the ability to write calls on the entire portfolio, covered calls are generally written on no more than 60–65% of the total portfolio. Calls are usually written on just a portion of a position so that if the price of the security rises substantially and the call is exercised, a portion of the position is still maintained. Calls with varying maturities and strike prices are typically tiered so that not all expire at the same time or are exercised at the same price. 7. What is the current outlook for the markets and the Fund? The Fund’s management team continues to see opportunities in equities, convertible securities and high yield bonds. In an environment of slow recovery in the world economy, Advent believes that equities remain reasonably priced. Although high yield bonds have performed very well over the past two years, following a period of extreme weakness, spreads remain wide relative to historical levels, so there appears to be room for further strengthening. As for convertibles, if the equity markets are improving and bond spreads are tightening, those factors should provide a good environment for convertibles as well. A major advantage of this Fund is its ability to invest in multiple asset classes, adjusting the asset mix according to the opportunities available in various markets around the world. As the equity market rises, as it has in recent months, the equity sensitivity of a portfolio of convertible securities increases. When the equity markets are weak, convertibles’ declining sensitivity, combined with interest income, mitigates the downside. Advent believes that, over the long term, careful security selection and asset allocation will help the Fund’s performance by providing favorable returns in rising markets and a level of income that can help provide some protection for overall returns during down markets. Index Definitions Indices are unmanaged and it is not possible to invest directly in an index. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The Merrill Lynch All U.S. Convertibles Index is comprised of approximately 500 issues of convertible bonds and preferred stock of all qualities. The Barclays Capital US Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. Merrill Lynch High Yield Master II Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. The CBOE S&P 500 2% OTM BuyWrite Index (BXY) uses the same methodology as the widely accepted CBOE S&P 500 BuyWrite Index (BXM), but the BXY Index is calculated using out-of-the-money S&P 500 Index (SPX) call options, rather than at-the-money SPX call options. The BXY strategy diversifies the buy-write opportunities currently provided by the BXM. The BXY Index yields lower monthly premiums in return for a greater participation in the upside moves of the S&P 500. LCM Additional Risks and Disclosure The views expressed in his report reflect those of the Portfolio Managers and Guggenheim Funds only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. The Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Past performance does not guarantee future results. 8 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund l Questions & Answers continued Convertible Securities. The Fund is not limited in the percentage of its assets that may be invested in convertible securities. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible’s “conversion price,” which is the predetermined price at which the convertible security could be exchanged for the associated stock. Synthetic Convertible Securities. The value of a synthetic convertible security will respond differently to market fluctuations than a convertible security because a synthetic convertible security is composed of two or more separate securities, each with its own market value. In addition, if the value of the underlying common stock or the level of the index involved in the convertible component falls below the exercise price of the warrant or option, the warrant or option may lose all value. Equity Securities Risk. Equity risk is the risk that securities held by the Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of particular companies whose securities the Fund holds. Risks Associated with Options on Securities. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Lower Grade Securities. The Fund may invest an unlimited amount in lower grade securities. Investing in lower grade securities (commonly known as “junk bonds”) involves additional risks, including credit risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. Leverage Risk. Certain risks are associated with the leveraging of common stock. Both the net asset value and the market value of shares of common stock may be subject to higher volatility and a decline in value. Foreign Securities and Emerging Markets Risk. Investing in non-U.S. issuers may involve unique risks, such as currency, political, economic and market risk. In addition, investing in emerging markets entails additional risk including, but not limited to (1) news and events unique to a country or region (2) smaller market size, resulting in lack of liquidity and price volatility (3) certain national policies which may restrict the Fund’s investment opportunities. Illiquid Investments. The Fund may invest without limit in illiquid securities. The Fund may also invest without limit in Rule 144A Securities. Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the Investment Manager, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid. Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so. The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities. In addition to the risks described above, the Fund is also subject to: Interest Rate Risk, Credit Risk, Call Risk, Currency Risks, Management Risk, Strategic Transactions, Anti-Takeover Provisions, and Market Disruption Risk. Please see www.guggenheimfunds.com/lcm for a more detailed discussion about Fund risks and considerations. Annual Report l October 31, 2010 l 9 LCM l Advent/Claymore Enhanced Growth & Income Fund Fund Summary | As of October 31, 2010 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -6.03% Net Assets ($000) Total Returns (Inception 1/31/05) Market NAV One Year 19.37% 13.14% Three Year - average annual -2.92% -6.87% Five Year - average annual 2.48% 0.68% Since Inception - average annual -0.11% 0.79% % of Long Term Top Ten Industries Investments Telecommunications 8.5% Oil & Gas 7.8% Banks 6.8% Pharmaceuticals 6.6% Diversified Financial Services 6.1% Mining 4.5% Insurance 4.3% Computers 3.9% Miscellaneous Manufacturing 3.3% Media 3.0% % of Long Term Top Ten Issuers Investments Citigroup, Inc. 3.6% Ford Motor Credit Co. LLC 2.2% Wells Fargo & Co. 2.2% Apache Corp. 2.2% JPMorgan Chase & Co. 2.0% Lucent Technologies Capital Trust I 2.0% Bank of America Corp. 2.0% PPL Corp. 1.8% EMC Corp. 1.7% Clear Channel Worldwide Holdings, Inc. 1.6% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/lcm. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Share Price & NAV Performance 10 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund Portfolio of Investments | October 31, 2010 Principal Amount Value Long-Term Investments — 123.8% Convertible Bonds — 53.2% Agriculture – 0.7% HK$ 7,000,000 Glory River Holdings Ltd., NR 1.00%, 7/29/15 (Hong Kong) $ 1,079,686 Airlines – 0.6% $ 1,000,000 United Continental Holdings, Inc., CCC+ 4.50%, 6/30/21 (a) Apparel – 1.2% HK$ 13,000,000 Yue Yuen Industrial Holdings Ltd., NR 0.00%, 11/17/11 (Bermuda) Auto Manufacturers – 1.2% $ 1,700,000 Navistar International Corp., B 3.00%, 10/15/14 (a)(h) Biotechnology – 1.6% $ 1,500,000 Gilead Sciences, Inc., Series B, NR 0.625%, 5/1/13 (a) $ 850,000 Life Technologies Corp., BBB- 3.25%, 6/15/25 (a)(h) Building Materials – 1.3% $ 2,200,000 Cemex SAB de CV, NR 4.875%, 3/15/15 (Mexico) (e)(h) Chemicals – 0.5% HK$ 4,450,000 Sinofert Holdings Ltd., NR 0.00%, 8/7/11 (Bermuda) Coal – 2.5% $ 850,000 Alpha Natural Resources, Inc., BB 2.375%, 4/15/15 (a)(h) $ 2,377,000 Patriot Coal Corp., NR 3.25%, 5/31/13 $ 800,000 Peabody Energy Corp., B+ 4.75%, 12/15/41 (a) Commercial Services – 0.7% $ 1,100,000 Avis Budget Group, Inc., NR 3.50%, 10/1/14 (a)(h) Computers – 2.4% $ 1,215,000 EMC Corp., Ser. A, A- 1.75%, 12/1/11 (a)(h) $ 700,000 EMC Corp., Ser. B, A- 1.75%, 12/1/13 (a)(h) $ 1,300,000 SanDisk Corp., BB- 1.50%, 8/15/17 (a) Diversified Financial Services – 1.4% £ 700,000 Aberdeen Asset Management PLC, Ser. ADN, NR 3.50%, 12/17/14 (United Kingdom) $ 1,200,000 Petroplus Finance Ltd., B 4.00%, 10/16/15 (Bermuda) Principal Amount Value Electrical Components & Equipment – 0.9% CNY 8,500,000 China High Speed Transmission Equipment Group Co., Ltd., Ser. CHIS, NR 0.00%, 5/14/11 (Cayman Islands) (c) $ 1,410,126 Engineering & Construction – 1.1% $ 1,400,000 Jaiprakash Associates Ltd., NR 0.00%, 9/12/12 (India) (h) Entertainment – 0.6% $ 950,000 International Game Technology, BBB 3.25%, 5/1/14 (a) Forest Products & Paper – 2.0% $ 2,725,000 Sino-Forest Corp., BB 4.25%, 12/15/16 (Canada) (e) Healthcare – Products – 1.5% $ 950,000 Hologic, Inc., BB+ 2.00%, 12/15/37 (a)(f)(h) $ 1,647,000 NuVasive, Inc., NR 2.25%, 3/15/13 (a)(h) Holdings Companies – Diversified – 1.3% € 1,350,000 Industrivarden AB, Ser. INDU, A 2.50%, 2/27/15 (Sweden) Insurance – 1.0% $ 500,000 American Equity Investment Life Holding Co., NR 3.50%, 9/15/15 (e) $ 925,000 MGIC Investment Corp., CCC+ 5.00%, 5/1/17 (a) Internet – 2.4% $ 1,000,000 Digital River, Inc., NR 2.00%, 11/1/30 (e) $ 1,500,000 Equinix, Inc., B- 3.00%, 10/15/14 (a)(h) $ 1,330,000 GSI Commerce, Inc., NR 2.50%, 6/1/27 (a)(h) Iron/Steel – 0.8% $ 1,000,000 ArcelorMittal, BBB- 5.00%, 5/15/14 (Luxembourg) (a)(h) Lodging – 0.9% $ 1,511,000 MGM Resorts International, CCC+ 4.25%, 4/15/15 (a)(e) Media – 0.8% $ 1,050,000 XM Satellite Radio, Inc., B+ 7.00%, 12/1/14 (a) (e) Mining – 4.1% $ 400,000 Enercoal Resources Pte. Ltd., NR 9.25%, 8/5/14 (Indonesia) (h) $ 1,325,000 Goldcorp, Inc., BBB+ 2.00%, 8/1/14 (Canada) (a) (h) $ 1,000,000 Newmont Mining Corp., Ser. A, BBB+ 1.25%, 7/15/14 (a)(h) See notes to financial statements. Annual Report l October 31, 2010 l 11 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments continued Principal Amount Value Mining (continued) $ 1,100,000 Northgate Minerals Corp., NR 3.50%, 10/1/16 (Canada) $ 1,091,750 $ 2,200,000 Vedanta Resources Jersey II Ltd., BB 4.00%, 3/30/17 (United Kingdom) Miscellaneous Manufacturing – 1.3% $ 700,000 Textron, Inc., Ser. TXT, BBB- 4.50%, 5/1/13 (a)(h) $ 1,025,000 Trinity Industries, Inc., BB- 3.875%, 6/1/36 (a)(h) Oil and Gas – 4.6% $ 1,150,000 Chesapeake Energy Corp., BB 2.25%, 12/15/38 (a)(h) $ 1,700,000 Goodrich Petroleum Corp., NR 5.00%, 10/1/29 (a)(h) $ 2,300,000 PetroBakken Energy Ltd., Ser. REGS, NR 3.125%, 2/8/16 (Canada) (h) $ 800,000 Petrominerales Ltd., Ser. PMG, NR 2.625%, 8/25/16 (Bahamas) $ 1,000,000 Seadrill Ltd., NR 3.625%, 11/8/12 (Bermuda) $ 1,000,000 Transocean, Inc., Ser. C, BBB 1.50%, 12/15/37 (Switzerland) (a) Oil and Gas Services – 0.4% $ 550,000 Cameron International Corp., BBB+ 2.50%, 6/15/26 (a)(h) Packaging & Containers – 0.6% $ 920,000 Owens-Brockway Glass Container, Inc., BB 3.00%, 6/1/15 (a)(e) Pharmaceuticals – 4.6% CHF895,000 Actelion Finance SCA, NR 0.00%, 11/22/11 (Switzerland) $ 750,000 Allergan, Inc., A+ 1.50%, 4/1/26 (h) $ 2,750,000 Cephalon, Inc., NR 2.50%, 5/1/14 (a)(h) $ 800,000 Mylan, Inc., BB- 1.25%, 3/15/12 (a) $ 1,400,000 Teva Pharmaceutical Finance Co. LLC, Ser. C, A- 0.25%, 2/1/26 (Israel) (a)(h) Real Estate – 0.7% $ 857,000 Forest City Enterprises, Inc., B- 5.00%, 10/15/16 (a) REITS – 1.5% $ 750,000 Annaly Capital Management, Inc., NR 4.00%, 2/15/15 (a) Principal Amount Value REITS (continued) $ 1,500,000 Host Hotels & Resorts LP, BB+ 3.25%, 4/15/24 (e)(h) $ 1,629,375 Retail – 0.9% $ 1,250,000 Sonic Automotive, Inc., B- 5.00%, 10/1/29 (a)(h) Semiconductors – 2.3% $ 750,000 Intel Corp., A- 3.25%, 8/1/39 (a)(h) $ 1,500,000 ON Semiconductor Corp., B+ 2.625%, 12/15/26 (a) $ 1,155,000 Verigy Ltd., NR 5.25%, 7/15/14 (Singapore) (a) Telecommunications – 4.2% $ 1,500,000 Arris Group, Inc., NR 2.00%, 11/15/26 £ 1,500,000 Cable & Wireless Worldwide PLC, NR 5.75%, 11/24/14 (United Kingdom) $ 1,000,000 Ciena Corp., NR 4.00%, 3/15/15 (a)(e) $ 1,500,000 CommScope, Inc., B 3.25%, 7/1/15 (a)(h) Utility – 0.6% € 700,000 International Power Finance Jersey II Ltd., BB 3.25%, 7/20/13 (United Kingdom) Total Convertible Bonds – 53.2% (Cost $82,314,991) Number of Shares Value Convertible Preferred Stocks – 23.2% Auto Manufacturers – 1.2% Ford Motor Co. Capital Trust II, 6.50%, 2032 (h) Banks – 7.5% Bank of America Corp., Ser. L, 7.25% (a) (g) (h) Citigroup, Inc., 7.50%, 2012 (h) KeyCorp, Ser. A, 7.75% (a)(g)(h) Synovus Financial Corp., Ser. tMED, 8.25%, 2013 Wells Fargo & Co., Ser. L, 7.50% (a)(g)(h) Electric – 2.9% NextEra Energy, Inc., 7.00%, 2013 (a) PPL Corp., 9.50%, 2013 (a)(h) Healthcare-Services – 0.6% Healthsouth Corp., Ser. A, 6.50% (g) See notes to financial statements. 12 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments continued Number of Shares Value Insurance – 2.2% Hartford Financial Services Group, Inc., Ser. F, 7.25%, 2013 (a)(h) $ 1,412,214 XL Group PLC., 10.75%, 2011 (Ireland) (a)(h) Mining – 0.7% AngloGold Ashanti Ltd., 6.00%, 2013 (South Africa) (a) Oil & Gas – 2.9% Apache Corp., Ser. D, 6.00%, 2013 (a)(h) Energy XXI Bermuda Ltd , 5.625% (Bermuda) (g) Pharmaceuticals – 2.3% Mylan, Inc., 6.50%, 2010 (a) Omnicare Capital Trust II, Ser. B, 4.00%, 2033 (a) Real Estate – 0.5% Forest City Enterprises, Inc., Ser. A, 7.00% (a)(g)(h) Telecommunications – 2.4% Lucent Technologies Capital Trust I, 7.75%, 2017 (France) (h) Total Convertible Preferred Stocks – 23.2% (Cost $33,508,728) Principal Amount Value Corporate Bonds – 21.1% Aerospace/Defense – 0.3% $ 500,000 Alliant Techsystems, Inc., BB- 6.875%, 9/15/20 Beverage – 0.7% $ 1,000,000 Constellation Brands, Inc., BB 7.25%, 9/1/16 (h) Chemicals – 1.4% $ 2,042,000 Lyondell Chemical Co., B 11.00%, 5/1/18 Diversified Financial Services – 2.5% $ 1,350,000 Capital One Capital V, BB 10.25%, 8/15/39 (h) $ 2,000,000 Ford Motor Credit Co. LLC, B+ 12.00%, 5/15/15 (h) Electronics – 0.4% $ 673,000 Sanmina-SCI Corp., CCC+ 8.125%, 3/1/16 Food – 1.3% $ 1,000,000 Smithfield Foods, Inc., B- 7.00%, 8/1/11 (h) $ 1,000,000 Smithfield Foods, Inc., B+ 10.00%, 7/15/14, Senior Secured Notes (e)(h) Principal Amount Value Healthcare-Products – 1.0% $ 1,500,000 Biomet, Inc., B- 10.00%, 10/15/17 (h) $ 1,665,000 Healthcare – Services – 2.0% $ 2,500,000 Apria Healthcare Group, Inc., BB+ 11.25%, 11/1/14 (h) $ 500,000 HCA, Inc., BB- 9.25%, 11/15/16 Insurance – 2.0% $ 1,000,000 AXA SA, BBB 6.379% (France) (d)(e)(g) $ 1,000,000 Liberty Mutual Group, Inc., BB 10.75%, 6/15/58 (d)(e)(h) $ 800,000 Metlife, Inc., BBB 10.75%, 8/1/39 (h) Machinery-Diversified – 1.7% $ 2,500,000 Case New Holland, Inc., BB+ 7.75%, 9/1/13 (h) Media – 3.0% $ 3,000,000 Clear Channel Worldwide Holdings, Inc., Ser. B, B 9.25%, 12/15/17 (h) $ 500,000 Univision Communications, Inc., B 12.00%, 7/1/14 (e) $ 1,000,000 UPC Holding BV, B- 9.875%, 4/15/18 (Netherlands) (e) Oil & Gas – 0.7% $ 1,200,000 Alta Mesa Holdings/Alta Mesa Finance Services Corp., B 9.625%, 10/15/18 (e) Pharmaceuticals – 1.1% $ 1,665,000 Axcan Intermediate Holdings, Inc., B 12.75%, 3/1/16 (h) Retail – 1.6% $ 2,450,000 Toys R Us Property Co. LLC, B+ 8.50%, 12/1/17 (e)(h) Telecommunications – 1.4% $ 1,873,000 iPCS, Inc., BB- 2.41188%, 5/1/13 (d)(h) $ 500,000 NII Capital Corp., BB- 10.00%, 8/15/16 Total Corporate Bonds – 21.1% (Cost $32,192,579) See notes to financial statements. Annual Report l October 31, 2010 l 13 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments continued Number of Shares Value Common Stocks — 17.0% Agriculture – 1.1% Lorillard, Inc. (a) (h) $ 1,792,140 Banks – 0.4% Bank of America Corp. (a) (h) Sumitomo Mitsui Financial Group, Inc. (Japan) Beverages – 0.0% Central European Distribution Corp. (a)(b) Biotechnology – 0.5% Life Technologies Corp. (a)(b) Coal – 0.0% Alpha Natural Resources, Inc. (a)(b) Computers – 2.5% Apple, Inc. (a)(b)(h) EMC Corp. (a)(b)(h) Hewlett-Packard Co. (a)(h) Entertainment – 0.0% International Game Technology (a)(h) Insurance – 0.2% MGIC Investment Corp. (a)(b) XL Group PLC (Ireland) (a) Internet – 0.5% Equinix, Inc. (a)(b) Google, Inc. – Class A (a)(b) Iron/Steel – 1.1% ArcelorMittal (Luxembourg) (a)(h) United States Steel Corp. (a)(h) Lodging – 0.6% SJM Holdings Ltd. (Hong Kong) Mining – 0.8% Freeport-McMoRan Copper & Gold, Inc. (a) Goldcorp, Inc. (Canada) (a) Newmont Mining Corp. (a) Xstrata PLC (United Kingdom) Miscellaneous Manufacturing – 2.8% General Electric Co. (a)(h) Honeywell International, Inc. (a)(h) Textron, Inc. (a) Number of Shares Value Oil & Gas – 1.4% Chesapeake Energy Corp. (a)(h) $ 108,500 Exxon Mobil Corp. (a) Valero Energy Corp. (a)(h) Whiting Petroleum Corp. (a)(b) Pharmaceuticals – 0.2% Teva Pharmaceutical Industries Ltd., ADR (Israel) (a) Real Estate – 0.0% Forest City Enterprises, Inc. – Class A (a) (b) REITS – 0.2% Annaly Capital Management, Inc. (a) Semiconductors – 1.1% Advanced Micro Devices, Inc. (a)(b) Intel Corp. (a)(h) ON Semiconductor Corp. (a)(b)(h) Software – 1.3% Microsoft Corp. (a)(h) Telecommunications – 2.3% CommScope, Inc. (a)(b) Frontier Communications Corp. (h) Nokia OYJ, ADR (Finland) (a) QUALCOMM, Inc. (a)(h) Verizon Communications, Inc. (a)(h) Total Common Stocks – 17.0% (Cost $25,227,610) Preferred Stock – 5.0% Banks – 0.6% Ally Financial, 7.00%, (e)(h) Diversified Financial Services – 3.7% Citigroup Capital XIII, 7.875% (d) Citigroup Capital XII, 8.50% (d)(h) JPMorgan Chase Capital XXIX, 6.70% (h) Lodging – 0.7% Las Vegas Sands Corp., 10.00% Total Preferred Stock – 5.0% (Cost $8,030,452) Exchange-Traded Funds – 1.7% Industrial Select Sector SPDR Fund (a) SPDR S&P rust (h) (Cost $2,684,797) See notes to financial statements. 14 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments continued Number of Shares Value Warrants – 2.6% Bank of America Corp. (a) $ 1,366,304 JPMorgan Chase & Co. (a)(h) Wells Fargo & Co. (a) (Cost $4,646,052) Total Investments – 123.8% (Cost $188,605,209) Other Assets in excess of Liabilities – 6.6% Total Options Written (Premiums received $77,047) – (0.0%) Borrowings – (30.4%) Net Assets – 100.0% AB – Stock Company ADR – American Depositary Receipt BV – Limited Liability Company LLC – Limited Liability Company PLC – Public Limited Company OYJ – Publicly Traded Company Pte. Ltd. – Private Limited SA – Corporation SAB de CV – Publicly Traded Company SCA – Limited Partnership (a) All or a portion of this security position represents cover (directly or through conversion rights) for outstanding options written. (b) Non-income producing security. (c) The reference entity is denominated in Chinese Yuan, but traded in U.S. dollars. (d) Variable rate or floating rate security. The rate shown is as of October 31, 2010. (e) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities amounted to 13.9% of net assets. (f) Security becomes a 0% coupon, accreting bond after December 15, 2013 with a 2.0% principal accretion rate. (g) Perpetual maturity. (h) All or a portion of this security has been physically segregated in connection with forward exchange currency contracts and line of credit. As of October 31, 2010, the total amount segregated was $103,237,641. Ratings shown are per Standard & Poor's. Securities classified as NR are not rated by Standard & Poor's. Ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. See notes to financial statements. Annual Report l October 31, 2010 l 15 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments continued Contracts (100 shares Expiration Exercise Market per contract) Call Options Written(a) Month Price Value Advanced Micro Devices, Inc. November 2010 $ 8.00 $ 1,200 10 Alpha Natural Resources, Inc. November 2010 10 AngloGold Ashanti Ltd. November 2010 10 Annaly Capital Management, Inc. December 2010 80 10 Apache Corp. November 2010 10 Apple, Inc. December 2010 25 ArcelorMittal November 2010 25 Avis Budget Group, Inc. November 2010 25 Bank of America Corp. November 2010 25 10 Cameron International Corp. November 2010 10 Central European Distribution Corp. November 2010 15 Cephalon, Inc. November 2010 50 Chesapeake Energy Corp. December 2010 10 Ciena Corp. November 2010 30 5 CommScope, Inc. December 2010 50 EMC Corp. November 2010 10 Equinix, Inc. November 2010 10 Exxon Mobil Corp. November 2010 30 Forest City Enterprises, Inc. November 2010 25 Freeport-McMoRan Copper & Gold, Inc. November 2010 50 General Electric Co. November 2010 10 Gilead Sciences, Inc. November 2010 60 10 Goldcorp, Inc. December 2010 50 Goodrich Petroleum Corp. December 2010 5 Google, Inc. November 2010 20 GSI Commerce, Inc. November 2010 10 Hartford Financial Services Group, Inc. November 2010 50 Hewlett-Packard Co. December 2010 15 Hologic, Inc. December 2010 50 Honeywell International, Inc. November 2010 50 Industrial Select Sector SPDR Fund November 2010 10 Intel Corp. November 2010 30 10 International Game Technology December 2010 10 JPMorgan Chase & Co. December 2010 10 KeyCorp November 2010 70 50 Life Technologies Corp. December 2010 25 Lorillard, Inc. November 2010 50 MGIC Investment Corp. December 2010 10 MGM Resorts International November 2010 80 50 Microsoft Corp. November 2010 10 Mylan, Inc. November 2010 15 Navistar International Corp. December 2010 10 Newmont Mining Corp. December 2010 10 NextEra Energy, Inc. December 2010 25 Nokia OYJ November 2010 50 50 NuVasive, Inc. November 2010 20 Omnicare, Inc. November 2010 Contracts (100 shares Expiration Exercise Market per contract) Call Options Written(a) Month Price Value 15 ON Semiconductor Corp. December 2010 $ 375 20 Owens-Brockway Glass Container, Inc. November 2010 50 Peabody Energy Corp. November 2010 15 PPL Corp. November 2010 QUALCOMM, Inc. December 2010 10 SanDisk Corp. December 2010 10 Sonic Automotive, Inc. December 2010 10 Teva Pharmaceutical Industries Ltd. November 2010 50 50 Textron, Inc. December 2010 20 Transocean Ltd. November 2010 15 Trinity Industries, Inc. December 2010 10 United Continental Holdings, Inc. November 2010 50 United States Steel Corp. December 2010 17 Valero Energy Corp. November 2010 10 Verigy Ltd. November 2010 50 Verizon Communications, Inc. November 2010 10 Wells Fargo & Co. November 2010 10 Wells Fargo & Co. December 2010 10 Whiting Petroleum Corp. November 2010 25 XL Group PLC November 2010 50 XM Satellite Radio, Inc. November 2010 Total Options Written (Premiums received $77,047) $ 93,608 (a) Non-income producing security. See notes to financial statements. 16 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Assets and Liabilities | October 31, 2010 Assets Investments, at value (cost $188,605,209) $ Cash & Cash Equivalents Restricted Cash Foreign currency, at value (cost $19,598) Receivable for securities sold Dividends and interest receivable Tax Reclaims receivable Other assets Total assets Liabilities Borrowings Payable for securities purchased Unrealized depreciation on forward exchange currency contracts Options written, at value (premiums received of $77,047) Investment Management fee payable Investment Advisory fee payable Interest due on borrowings Administrative fee payable Unrealized depreciation on swap contracts Accrued expenses and other liabilities Total liabilities Net Assets $ Composition of Net Assets Common stock, $0.001 par value per share; unlimited number of shares authorized, 13,603,025 shares issued and outstanding $ Additional paid-in capital Accumulated net realized loss on investments, options, swaps and foreign currency transactions ) Accumulated net unrealized appreciation on investments, options, swaps and foreign currency translation Accumulated undistributed net investment income Net Assets $ Net Asset Value (based on 13,603,025 common shares outstanding) $ See notes to financial statements. Annual Report l October 31, 2010 l 17 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Operations | For the year ended October 31, 2010 Investment Income Interest $ Dividends (net of foreign withholding taxes of $6,491) Total income $ Expenses Investment Management fee Investment Advisory fee Line of credit fee Professional fees Trustees' fees and expenses Fund accounting Printing expense Administration fee Custodian fee Insurance NYSE listing fee Transfer agent fee Miscellaneous Interest Expense Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Options, Swaps and Foreign Currency Transactions Net realized gain (loss) on: Investments Options ) Swaps Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Options ) Swaps ) Foreign currency translation ) Net realized and unrealized gain on investments, options, swaps and foreign currency transactions Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. 18 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Changes in Net Assets | For the For the Year Ended Year Ended October 31, 2010 October 31, 2009 Change in Net Assets from Operations Net investment income $ $ Net realized gain (loss) on investments, options, swaps and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments, options, swaps and foreign currency translation Net increase in net assets resulting from operations Distributions to Common Shareholders from Net investment income ) ) Return of Capital – ) Total distributions to common shareholders ) ) Total increase in net assets Net Assets Beginning of year End of year (including accumulated undistributed net investment income and distributions in excess of net investment income of $456,271 and $(19,941), respectively) $ $ See notes to financial statements. Annual Report l October 31, 2010 l 19 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Cash Flows | For the year ended October 31, 2010 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating and Investing Activities: Net change in unrealized appreciation on investments ) Net change in unrealized depreciation on options Net change in unrealized depreciation on swaps Net change in unrealized depreciation on foreign currency transactions Net realized gain on investments ) Net realized loss on options Net realized gain on swaps ) Net realized gain on foreign currency transactions ) Purchase of long-term investments ) Proceeds from sale of long-term investments Cost of written options assigned and closed ) Net Amortization of premium ) Decrease in receivable for securities sold Increase in dividends and interest receivable ) Decrease in foreign currency Decrease in tax reclaims receivable Decrease in other assets Net change in restricted cash ) Increase in payable for investments purchased Increase in interest due on borrowings Premiums received on call options written Increase in investment management fee payable Increase in investment advisory fee payable Increase in administrative fee payable Increase in accrued expenses and other liabilities Net Cash Used in Operating and Investing Activities ) Cash Flows From Financing Activities: Dividends paid to common shareholders ) Proceeds from borrowings Net Cash Provided by Financing Activities Net increase in cash Cash at Beginning of Period Cash at End of Period $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ See notes to financial statements. 20 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund Financial Highlights | For the For the For the For the For the Per share operating performance Year Ended Year Ended Year Ended Year Ended Year Ended for a common share outstanding throughout the period October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 October 31, 2006 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) on investments, options, swaps and foreign currency transactions ) Total from investment operations ) Distributions to Common Shareholders Net investment income ) Return of capital – ) ) – – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return(b) Net asset value % % -40.37 % % % Market value % % -42.88 % % % Ratios and supplemental data Net assets, end of period (thousands) $ Ratios to Average Net Assets applicable to Common Shares: Operating Expenses % Interest Expense (c) %(d) N/A N/A N/A N/A Total Expenses % N/A N/A N/A N/A Net investment income, including interest expense % Portfolio turnover rate % Senior Indebtedness Total Borrowings outstanding (in thousands) $ N/A N/A N/A N/A Asset Coverage per $1,000 of indebtedness(e) $ N/A N/A N/A N/A * Commencement of investment operations. (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported either at net asset value ("NAV") or market price per share. Distributions are assumed to be reinvested at NAV for NAV returns or the prices obtained under the Fund's Dividend Reinvestment Plan for market value returns. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Interest expense ratio relates to interest associated with borrowings. (d) This ratio is annualized. (e) Calculated by subtracting the Fund's total liabilities (not including the borrowings) from the Fund's total assets and dividing by the total borrowings. See notes to financial statements. Annual Report l October 31, 2010 l 21 LCM l Advent/Claymore Enhanced Growth & Income Fund Notes to Financial Statements | October 31, 2010 Note 1 – Organization: Advent/Claymore Enhanced Growth & Income Fund (the “Fund”) was organized as a Delaware statutory trust on January 30, 2004. The Fund is registered as a diversified, closed-end management investment company under the Investment Company Act of 1940 (the “1940 Act”), as amended. The Fund’s primary investment objective is to provide current income and current gains from trading in securities, with a secondary objective of long-term capital appreciation. The Fund will pursue its investment objectives by investing its assets in dividend and interest paying equity securities, convertible securities and non-convertible high-yield securities. Also, in pursuit of the Fund’s primary investment objective, the Fund intends to engage in an option strategy of writing (selling) covered call options on at least 50% of the securities held in the portfolio. On October 15, 2009, Guggenheim Partners LLC, (“Guggenheim Partners”), a global diversified financial services firm, and Guggenheim Funds Services Group, Inc. (formerly Claymore Group Inc.), parent of Guggenheim Funds Investment Advisors, LLC (f/k/a Claymore Advisors, LLC,) the “Adviser” the Adviser of the Fund, announced the completion of a previously announced merger. The closing of the transaction took place on October 14, 2009, whereby GuggClay Acquisition, Inc. merged into Guggenheim Funds Services Group, Inc., the surviving entity. This transaction resulted in a change-of-control whereby Guggenheim Funds Services Group, Inc. and its subsidiaries, including Guggenheim Funds Investments Advisors, LLC, became indirect, wholly-owned subsidiaries of Guggenheim Partners. As a result of this merger, Claymore Securities, Inc. changed its name to Guggenheim Funds Distributors, Inc. The transaction did not affect the daily operations of the Fund or the investment management activities of the Adviser. Note 2 – Accounting Policies: The preparation of the financial statements in accordance with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of significant accounting policies followed by the Fund. (a) Valuation of Investments Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and asked prices. Debt securities are valued by independent pricing services or dealers using the closing bid prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Exchange-traded options are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and asked prices on the primary exchange on which they are traded. For those securities where quotations or prices are not available, valuations are determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Such “fair value” is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one security to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There were no securities fair valued in accordance with such procedures established by the Board of Trustees at October 31, 2010. GAAP requires disclosure of fair valuation measurements as of each measurement date. In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments and summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical securities Level 2 – quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 – significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund’s own assumptions based on the best information available. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in aggre- 22 l Annual Report l October 31, 2010 LCM l Advent/Claymore Enhanced Growth & Income Fund l Notes to Financial Statements continued gate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund has adopted the disclosures required by this amendment, which did not have a material impact on the financial statements. The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund did not have any Level 3 securities during the year ended October 31, 2010. The following table represents the Fund’s investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of October 31, 2010: Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Description (Level 1) (Level 2) (Level 3) Total (value in $000s) Assets: Convertible Bonds $
